Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed via RCE on 9/24/2020. Claims 1-2 and 4-17 are pending in the application and have been examined. Claims 1 and have been amended. Claims 16-17 have been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 9/24/2020 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments filed 9/24/2020 have been fully considered.
Applicant Argument #1:
The Examiner again contends that paragraph [0058] of Chen discloses "generate new job information of the at least one user in response to another user input; and register the new job information as at least part of the job information of the at least one user." and
…Chen merely discloses the user may update the task status and the updated task may be shared with other authorized users on their respective inbox-outbox interfaces (page 9) 
Examiner Response to Argument #1:
The examiner respectfully disagrees. As stated at paragraph [0058], Chen teaches: when a particular task having status “pending” is completed by a particular user, for example: user A, the particular user (user A) inputs data to update task status from “pending” to “completed” (i.e. generate new job information of the at least one user in response to another user input,) and this updated job information, “the task is completed by user A”, is stored on the server and presented to interfaces of other authorized users as task information of user A (i.e. register the new job information as at least part of the job information of the at least one user) 
Even though Chen teaches that the updated task is displayed on inbox-outbox interfaces of the particular users (at Para 0058,) Chen also teaches that the updated task information is displayed on chat room in which participated by the plurality of users as stated at para 0044: “…the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email. The webpage may also display a calendar of due dates or milestones for the project, and also allow authorized individuals associated with the task to modify task parameters or add/remove individuals from the task...”
Applicant Argument #2:
Chen fails to disclose or suggest "…receive a second user input to select the job information; and in response to the second user input, display at least portion of the job information on the chat room and transmit the at least portion of the job information to an external electronic device corresponding to at least one user among the plurality of users related to the chat room," as recited in amended Claim 1 (page 9) 
Examiner Response to Argument #2:
Applicant’s argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yi et al. Publication No, US 2015/0373513 A1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-2, 4, 6 and 10-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bank et al. Publication No. US 2014/0337249 A1 (hereinafter “Bank”), in view of Yi et al. Publication No. US 2015/0373513 A1 (hereinafter “Yi”).

Regarding claim 1,

Bank teaches an electronic device comprising:

a housing; a display disposed in one surface of the housing (Para 0030 and Fig. 1 - client devices as personal computer, laptop, smart phone… One skilled in the art would readily understand that these devices always comprise a housing; a display disposed in one surface of the housing); a processor operatively connected to the display; and a memory operatively connected to the processor (Para 0031 and Fig. 1 - one or more processors and one or more memory architectures included into client electronic devices 28, 30, 32, 34), wherein the memory stores instructions, when executed, causing the processor to: 

display a chat room, in which participated by a plurality of users, in at least part of the display (Para 0056 and Fig. 3 - a chat room 302 is displaying in display of device 28, wherein the chat room displays a chat session between Ernie and Mary)

display identification information associated with at least one user selected among the plurality of users, in at least part of the chat room (Para 0058 and Fig. 4 - Fig. 4 shows identification information of selected participant, Ernie Engineer – IBM Workload Deployer Plugin Development – Tel: 617-555-1234; Email: Ernie.E@...., which is displaying in chat room 400)

display a window associated with job information of the selected at least one user so as to be overlapped with at least part of the chat room, in response to a first user input to select the identification information (Para 0058 and Fig. 4 - upon moving cursor or clicking mouse for selecting on the identification information, a pop-up window 402 with average ratings information associated to the selected participant, Ernie, is displayed)

Bank does not disclose

receive a second user input to select the job information; and

in response to the second user input, display at least portion of the job information on the chat room and transmit the at least portion of the job information to an external electronic device corresponding to at least one user among the plurality of users related to the chat room.

Yi teaches

receive a second user input to select the job information (Para 0207 and Fig. 6A – upon the pop up window 630 has been displayed, the device may receive a second user input to select information field 632 “send check request “knock”” from the list); and

in response to the second user input, display at least portion of the job information on the chat room (Para 0207 and Fig. 6A – based on selecting field 632 of the user, a pop-up window 420 containing icons 422, 424, 426 corresponding to user terminals (B, C, D), respectively, may be displayed on the messenger chat room, see Para 0184 and Fig. 4) and transmit the at least portion of the job information to an external electronic device corresponding to at least one user among the plurality of users related to the chat room (Para 0191 and Fig. 5 - a check request message may be sent to and displayed as a pop-up window 510 on device of chatter B)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Yi in order to control information exchanged between users/devices.

Regarding claim 2, the electronic device of claim 1 above.

Bank does not disclose

wherein the job information includes at least one of schedule information, to-do information, or file information.

Yi teaches

wherein the job information includes at least one of schedule information, to-do information, or file information (Para 0184-0185 - an icon 422 corresponding to the user terminal (B) that has not yet checked the selected specific message may be displayed with a solid line; an icon 424 corresponding to the user terminal (C) that has already checked the selected specific message may be displayed with a dotted line; and an icon 426 corresponding to the user terminal (D) that has not yet checked the selected specific message but has already 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Yi in order to control information exchanged between users/devices.

Regarding claim 4, the electronic device of claim 3 above.

Bank teaches:

activate or deactivate an area, which is associated with new job information and which is capable of generating the new job information on a window, depending on a rating or settings of the at least one user (Para 0047-0048 - SBR process 20 may allow participants input for the expertise rating based upon a variety of factors, such as whether the rating participant has recently provided a rating for the rated participant on the relevant subject matter area. For example, SBR process 20 may have received input from an activated "Provide Rating" button within a relevant user interface that may allow the participant to provide an expertise rating yesterday, but may prevent the participant to provide input that associated to the expertise rating today)


Regarding claim 6, the electronic device of claim 1 above.

Bank teaches:

store a list or job information selected from a dialog list displayed in the chat room or the job information of the at least one user, as at least part of the interest information (Para 0053 - an average expertise rating based upon a currently received expertise rating as well as various previously-received expertise ratings from all associated participants of the session. I.e. received expertise ratings are stored for determining the average expertise rating)


Regarding claim 10,

Bank teaches a job information processing method, the method comprising:

displaying a chat room, in which participated by a plurality of users, in at least part of a display (Para 0056 and Fig. 3 - a chat room 302 is displaying in display of device 28, wherein the chat room displays a chat session between Ernie and Mary)

displaying identification information associated with at least one user selected among the plurality of users, in at least part of the chat room (Para 0058 and Fig. 4 - Fig. 4 shows identification information of selected participant, Ernie Engineer – IBM Workload Deployer Plugin Development – Tel: 617-555-1234; Email: Ernie.E@...., which is displaying in chat room 400)

displaying a window associated with job information of the selected at least one user so as to be overlapped with the at least part of the chat room, in response to a user input to select the identification information (Para 0058 and Fig. 4 - upon moving cursor or clicking mouse for selecting on the identification information, a pop-up window 402 with average ratings information associated to the selected participant, Ernie, is displayed)

Bank does not explicitly disclose:

receiving second user input to select the job information; and

in response to the second user input, display at least portion of the job information on the chat room and transmit the at least portion of the job information to an external electronic device corresponding to at least one user among the plurality of users related to the chat room.

Yi teaches:

receive a second user input to select the job information (Para 0207 and Fig. 6A – upon the pop up window 630 has been displayed, the device may receive a second user input to select information field 632 “send check request “knock”” from the list); and

in response to the second user input, display at least portion of the job information on the chat room (Para 0207 and Fig. 6A – based on selecting field 632 of the user, a pop-up window 420 containing icons 422, 424, 426 corresponding to user terminals (B, C, D), respectively, may be displayed on the messenger chat room, see Para 0184 and Fig. 4) and transmit the at least portion of the job information to an external electronic device corresponding to at least one user among the plurality of users related to the chat room (Para 0191 and Fig. 5 - a check request message may be sent to and displayed as a pop-up window 510 on device of chatter B)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bank with the teachings of Yi in order to control information exchanged between users/devices.

Claim 11:
	Claim 11 is analyzed and interpreted as a method of claim 2.

Claim 12:
	Claim 11 is analyzed and interpreted as a method of claim 6.


Claims 5, 7-8, 13-14 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bank in view of Yi, and further in view of Chen Publication No. US 2014/0208325 A1 (hereinafter “Chen”).

Regarding claim 5, the electronic device of claim 1 above.

Bank does not disclose 

register the job information of the at least one user as job information of a group of the plurality of users in response to another user input.

Chen teaches

register the job information of the at least one user as job information of a group of the plurality of users in response to another user input (Para 0058 - when a particular task having status “pending” is completed by a particular user, the particular user inputs data to update task status from “pending” to “completed”; and this task status information “completed” is stored, registered, on the server and presented to interfaces of other users as task information of all the users that are assigned to perform the task)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Regarding claim 7, the electronic device of claim 1 above.

Bank does not explicitly disclose

transmit a request to register job information selected from the job information of the at least one user as job information of at least another user among the plurality of users, to an external device by using the communication circuit in response to another user input.

Chen teaches

transmit a request to register job information selected from the job information of the at least one user as job information of at least another user among the plurality of users, to an external device by using the communication circuit in response to another user input (Para 0058 - when a particular task having status “pending” is completed by a particular user, the particular user inputs data to update task status from “pending” to “completed”; and this task status information “completed” is stored, registered, on the server and sent to other user devices for displaying as task information of the all users in the group)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Regarding claim 8, the electronic device of claim 7 above.

Bank does not explicitly disclose

if at least one condition associated with the chat room satisfies a specified condition, transmit the request to the external device.

Chen teaches

if at least one condition associated with the chat room satisfies a specified condition, transmit the request to the external device (Para 0126 - when the sharing area has a specified condition such as there is an new input from a user, inputted information will be sent to all task participants for display as task information of the task participants. For example, when a user completes a task, the user can input to check off assignments that have been completed. Based on happening of the user input condition, the task information “completed” may be 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Regarding claim 13, the method of claim 10 above.

Bank does not explicitly disclose:

displaying the job information of the at least one user in the at least part of the chat room in response to the another user input.

transmitting a request to register job information selected from the job information of the at least one user as job information of at least another user of the plurality of users, to an external device in response to another user input.

Chen teaches:

displaying the job information of the at least one user in the at least part of the chat room in response to the another user input (Para 0058 - when a particular task having status “pending” is completed by a particular user, the particular user inputs data for displaying the updated task status from “pending” to “completed”)
	
transmitting a request to register job information selected from the job information of the at least one user as job information of at least another user of the plurality of users, to an external device in response to another user input ([para 0058] in response to input for updating the task status information of  the user from “pending” to “completed” of the user who completes the task, the task status information “completed” is sent to devices of all the users that are assigned to perform the task)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Regarding claim 14, the method of claim 13 above.

Bank teaches:

activate or deactivate an area, which is associated with new job information and which is capable of generating the new job information on a window, depending on a rating or settings of the at least one user (Para 0047-0048 - SBR process 20 may allow participants input for the expertise rating based upon a variety of factors, such as whether the rating participant has recently provided a rating for the rated participant on the relevant subject matter area. For example, SBR process 20 may have received input from an activated "Provide Rating" button within a relevant user interface that may allow the participant to provide an expertise rating yesterday, but may prevent the participant to provide input that associated to the expertise rating today)


Regarding claim 16, the electronic device of claim 1 above.

Bank does not disclose

generate new job information of the at least one user in response to another user input.

register the new job information as at least part of the job information of the at least one user into the at least part of chat room in which participated by the plurality of users.

Chen teaches

generate new job information of the at least one user in response to another user input and register the new job information as at least part of the job information of the at least one user into the at least part of chat room in which participated by the plurality of users (Para 0058 - when a particular task having status “pending” is completed by a particular user, for example: user A, the particular user (user A) inputs data to update task status from “pending” to “completed”; and this updated job information, “the task is completed by user A”, is stored on the server and presented to other authorized users as task information of user A; and Para 0044 - the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email. The webpage may also display a calendar of due dates or milestones for the project, and also allow 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Claim 17:
	Claim 17 is analyzed and interpreted as a method of claim 16.


Claims 9 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bank in view of Yi and Chen, and further in view of Dawson Publication No. US 2014/0304505 A1 (hereinafter “Dawson”).

Regarding claim 9, the electronic device of claim 8 above.

Bank does not explicitly disclose:

if the another user input is received within the time of the specified range, transmit the request to the external device.

if the another user input is received out of the time of the specified range, display a notification associated with impossibility of the request so as to be overlapped with the at least part of the chat room.

Chen teaches

if the another user input is received within the time of the specified range, transmit the request to the external device (Para 0058 - the tasks may be updated by the authorized users. Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to "pending." Similarly, when a user completes a task, the user can update the task status to "completed." These updated task statuses may be presented to other authorized users on their respective interfaces. Furthermore, the interface can indicate the date and/or time that various actions have been taken and by whom. I.e. task updated status is only sent to other authorized users and within scheduled time)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).
Dawson teaches

if the another user input is received out of the time of the specified range, display a notification associated with impossibility of the request so as to be overlapped with the at least part of the chat room (Para 1425 - each chat session is carry-out within a defined period for sending and receiving messages between chatters, so when the chat session is going to time out, a warning message is displayed on the chat window and automatically times the chat session out, so the chatter are cannot sending and receiving the messages)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bank with the teachings of Dawson in order to avoid wasted times of chatting participants and resources of chatting system.

Regarding claim 15, the method of claim 13 above.

Bank does not explicitly disclose:

if at least one condition associated with the chat room satisfies a specified condition, transmitting the request to the external device.

determining whether the another user input is received within a time of a specified range; if the another user input is received within the time of the specified range, transmitting the request to the external device; and 

if the another user input is received out of the time of the specified range, displaying a notification associated with impossibility of the request so as to be overlapped with the at least part of the chat room.

Chen teaches:

if at least one condition associated with the chat room satisfies a specified condition, transmitting the request to the external device (Para 0058 - when the sharing area has a specified condition such as there is an new input from a 

determining whether the another user input is received within a time of a specified range; if the another user input is received within the time of the specified range, transmitting the request to the external device (Para 0058 - the tasks may be updated by the authorized users. Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to "pending." Similarly, when a user completes a task, the user can update the task status to "completed." These updated task statuses may be presented to other authorized users on their respective interfaces. Furthermore, the interface can indicate the date and/or time that various actions have been taken and by whom. I.e. task updated status is only sent to other authorized users and within scheduled time)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bank with the teachings of Chen in order to create and share task information between participants over one or more network (Chen, Abstract).

Dawson teaches 

if the another user input is received out of the time of the specified range, displaying a notification associated with impossibility of the request so as to be overlapped with the at least part of the chat room (Para 1425 - each chat session is carry-out within a defined period for sending and receiving messages between chatters, so when the chat session is going to time out, a warning message is displayed on the chat window and automatically times the chat session out, so the chatter are cannot sending and receiving the messages)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method of Bank with the teachings of Dawson in order to avoid wasted times of chatting participants and resources of chatting system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445    
                                                                                                                                                                                                    /YOUNES NAJI/Primary Examiner, Art Unit 2445